FILED
                            NOT FOR PUBLICATION
                                                                             JUL 17 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RONALD TALLEDO,                                  No.   13-72981

              Petitioner,                        Agency No. A047-672-841

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 15, 2018**
                                Honolulu, Hawaii

Before: TASHIMA, W. FLETCHER, and HURWITZ, Circuit Judges.

      Ronald Talledo petitions for review of an order of the Board of Immigration

Appeals (BIA) dismissing his appeal from a final order of removal. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Persons found inadmissible due to willful misrepresentation or fraud may

apply for a waiver of that inadmissibility ground if they are the spouse, son, or

daughter of a lawful permanent resident (LPR) and establish that removal would

result in extreme hardship to the LPR. 8 U.S.C. § 1182(i). Substantial evidence

supports the BIA’s decision that Talledo’s parents abandoned their legal LPR

status. An LPR does not retain her status after leaving the United States unless she

“return[s] to an unrelinquished lawful permanent residence after a temporary visit

abroad.” Khoshfahm v. Holder, 655 F.3d 1147, 1151 (9th Cir. 2011) (quotation

marks and citations omitted). “A trip is a ‘temporary visit abroad’ if (a) it is for a

‘relatively short’ period, fixed by some early event; or (b) the trip will terminate

upon the occurrence of an event that has a reasonable possibility of occurring

within a relatively short period of time.” Singh v. Reno, 113 F.3d 1512, 1514 (9th

Cir. 1997) (citation omitted). The LPR must also maintain an “intent to return to

the United States within a relatively short period.” Id. Talledo’s parents were both

permanent residents in the past. But they had been absent from the United States

for ten years at the time of Talledo’s removal hearing and there is no evidence that

they maintained an intent to return throughout that time.

      The BIA did not abuse its discretion in denying Talledo’s motion to remand.

The BIA will not grant a motion to remand unless “the evidence reveals a


                                            2
reasonable likelihood that the statutory requirements for relief have been satisfied.”

Garcia v. Holder, 621 F.3d 906, 912 (9th Cir. 2010) (quoting Ordonez v. INS, 345
F.3d 777, 785 (9th Cir.2003)). Talledo met his burden of showing that he likely

had a qualifying relative. Photocopies of Talledo’s parents’ passports show that

they have now obtained a “IR-5” or immediate relative visas, and reentered the

country. See U.S. Dep’t of State, Family-Based Immigrant Visas, available at

https://travel.state.gov/content/travel/en/us-visas/immigrate/

family-immigration/family-based-immigrant-visas.html; see also U.S. Dep’t of

State, What the Visa Expiration Date Means, available at https://travel.state.gov/

content/travel/en/us-visas/visa-information-resources/visa-expiration-date.html;

Kater v. Churchill Downs Inc., 886 F.3d 784, 788 n.3 (9th Cir. 2018) (“We grant

Kater’s motion to take judicial notice of the slideshow, meeting minutes, and

pamphlet because they are publicly available on the Washington government

website, and neither party disputes the authenticity of the website nor the accuracy

of the information.”). Talledo, however, submitted no information showing how

his parents will experience hardship now that they have reentered the United

States. He thus has not established a likelihood of establishing that statutory

requirement.




                                           3
      Finally, Talledo is not eligible for an INA § 237(a)(1)(H) waiver. 8 U.S.C. §

1227(a)(1)(H). Only persons “in and admitted” to the country are eligible for the

waiver. Id. § 1227(a). The customs official that discovered Talledo’s fraud refused

to admit him into the country. See 8 U.S.C. § 1101(a)(13)(A). Talledo cannot take

advantage of the more permissive definition of “admitted” in 8 U.S.C. §

1101(a)(13)(C) because he was not lawfully admitted for permanent residence.

Hing Sum v. Holder, 602 F.3d 1092, 1101 (9th Cir. 2010); In re Koloamatangi, 23

I. & N. Dec. 548, 549 (BIA 2003).

      PETITION DENIED.




                                         4